Proceeding pursuant to section 298 of the Executive Law to review a determination of respondent Commissioner of the New York State Division of Human Rights, dated June 22, 1983, which, after a hearing, found that petitioners had discriminated against the complainant on the basis of her sex by failing to promote her and directed, inter alia, that petitioners pay complainant the sum of $5,000 as compensatory damages for mental anguish, and cross application by respondent Division for enforcement.
Cross application for enforcement granted, proceeding dismissed and determination confirmed, without costs or disbursements.
The determination that petitioners failed to promote complainant because of her sex, in violation of Executive Law § 296, is supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Further, it is settled that an award of compensatory damages to a person aggrieved by an illegal discriminatory practice may include compensation for mental anguish (State Div. of Human Rights v New York State Dept. of Correctional Servs., 90 AD2d 51, 58-59) and that such an award may be based solely on the testimony of the complainant (Cullen v Nassau County Civ. Serv. Commn., 53 NY2d 492). The amount of such award in this case is not excessive (cf. New York City Bd. of Educ. v Sears, 83 AD2d 959). Weinstein, J. P., Brown, Niehoff and Lawrence, JJ., concur.